DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is directed to the embodiment shown in figure 7.  This embodiment shows the base member as element 702 with a hollow portion 710.
Claim 12, which depends from claim 2 is combining the embodiment of figures 6a,b with the embodiment of figure 7, which is misdescriptive.  For the embodiment of figure 7 (claim 2), it is misdescriptive to state that the base member has third and fourth engagement portions (610a, 610b).   Figure 7 only discloses a base member with a hollow portion.  There are no third and fourth engagement portions on the base member.  This same problem exists with claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-3, 5, 8, 10-15 and 17-21 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Vasavda, US 8398424 B1.  Vasavda discloses a cable tether system (figure 1) having a base member (4, 8, 22) with a first engagement portion (10) and a hollow sleeve portion (22) and an elongate member (6) extending away from the base member (4) with a second engagement portion (curved end portion of element 6 that engages either engagement portions 10 or 16), which can couple to the first engagement portion (10 or 16).

    PNG
    media_image1.png
    471
    1197
    media_image1.png
    Greyscale

Regarding claims 12-13, Vasavda disclose third and fourth engagement members (28, 29, 30, 31).
Regarding claim 14, the tooth of the third engagement portion engages the cavity between two teeth in the fourth engagement portion.
Regarding claim 15, the elongate member extends away from the base member (4).

    PNG
    media_image2.png
    471
    1197
    media_image2.png
    Greyscale

Regarding claims 17-19, Vasavda discloses a cable tether system (figure 1) having a base member (4, 8, 22) with a first engagement portion (10) and a hollow sleeve portion (22) and an elongate member (6) extending away from the base member (4) with a second engagement portion (curved end portion of element 6 that engages either engagement portions 10 or 16), which can couple to the first engagement portion (10 or 16). Vasavda discloses a third hollow engagement member (22) that couples with a portion of a first cable.

    PNG
    media_image1.png
    471
    1197
    media_image1.png
    Greyscale

Regarding claims 20-21, Vasavda discloses a cable tether system (figure 1) having a base member (4, 8, 22) with a first engagement portion (10) and a hollow sleeve portion (22) with  second and third engagement portions ( 24, 26) and an elongate member (6) extending away from the base member (4) with a fourth engagement portion (curved end portion of element 6 that engages either engagement portions 10 or 16), which can couple to the first engagement portion (10 or 16).

    PNG
    media_image1.png
    471
    1197
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vasavda, US 8398424 B1 in view of Lifson, US 7972165 B1. Vasavda discloses an adjustable sleeve (22) that clips onto various sized cables.  Vasavda fails to disclose a partial sleeve that clips onto a cable as claimed.  However, Lifson discloses a partial sleeve (9) that clips onto cables of variable diameters.  Lifson’s partial sleeve allows for faster attachment and removal of the cable tether system to the cable.  Therefore, it would have been obvious to a person having ordinary skill in the art to modify Vasavda’s hollow sleeve to be a partial sleeve that more easily clips onto the cable.

    PNG
    media_image3.png
    359
    345
    media_image3.png
    Greyscale

 Claims 6 and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vasavda, US 8398424 B1 in view of Tanner, US 2725543.  Vasavda discloses the engagement members being a friction-latch connection.  Whereas, the claim requires an aperture-headed protrusion connection.  An aperture-headed protrusion connection is a known coupling means in the strap art as disclosed by Tanner.  
Tanner discloses the identical engagement structure of a head and neck portion that engages and aperture for securement of the strap.  Both types of coupling means function equally as well as the other in connecting the portions of the cable tether system together.  Therefore, it would have been an obvious alternative in design to use Tanner’s headed-aperture coupling means in Vasavda’s cable tether system.

    PNG
    media_image4.png
    839
    847
    media_image4.png
    Greyscale

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vasavda, US 8398424 B1 in view of Sheryll, US 5336107.  The claim requires that the width of the cable tether system being wider than the width of the connectors of the first and second cables.  Vasavda fails to disclose this relationship between the widths.  However, Sheryll discloses just such a relationship to provide cover and protection of the connectors of the first and second cables.  Therefore, it would have been obvious to person having ordinary skill in the art to make Vasavda’s cable tether system width wider that the width of the connectors to provide protection and cover from the elements and eyesight, i.e., makes it more aesthetically appealing to cover up the connection.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vasavda, US 8398424 B1 in view of McQuirter, US 6997734. Vasavda discloses making the cable tether system from suitable plastic material that renders each component suitable for operating in the manner described (column 2, line 20).  The claim requires that the strap be made from a different material than used to form the rest of the cable tether system, which is not disclosed in Vasavda.  However, McQuirter discloses a body made of plastic material and elongated members made from a more flexible cloth material.  Therefore, it would have been obvious to a person having ordinary skill in the art to modify Vasavda’s choice in materials to the elongated strap and the sleeve in order to improve their different functionalities and their useful life. Please see the annotated figure of McQuirter on the subsequent page.

    PNG
    media_image5.png
    791
    744
    media_image5.png
    Greyscale

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677